329 F.2d 152
UNITED BONDING INSURANCE COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 20652.
United States Court of Appeals Fifth Circuit.
March 13, 1964.

L. H. Walden, Montgomery, Ala., for appellant.
Ben Hardeman, U.S. Atty., J. O. Sentell, Asst. U.S. Atty., Montgomery, Ala., for appellee.
Before MAGRUDER,1 JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The appellant, United Bonding Insurance Company, obligated itself for $10,000 as surety on a criminal appearance bond.  The principal on the bond failed to appear when his case was called and the bond was forfeited.  The appellant applied to the court for remission of the forfeiture.  The court remitted half of the penalty of the bond and adhered to the forfeiture as to the other half.  The appeal seeks to have a reversal of the order refusing a full remission of the forfeiture.  We think no useful purpose would be served by a recital of the facts.  It is enough to say that there is no showing of an abuse of discretion in the trial court's decision.  The judgment is


2
Affirmed.



1
 Senior Circuit Judge of the First Circuit, sitting by designation